DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17/246,911, filed 05/03/2021, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 and 10/06/2022 have been being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-11 and 13-15 of U.S. Patent No. 11,297,247 B1 in view of Bar-Nahum et al. US 2019/0025858 A1, hereafter Bar-Nahum. 

Instant Application 17/691,902
Claim 1
U.S. Patent 11,297,247 B1
Claim 1
A method comprising: obtaining, by a camera of a control system that includes (i) the camera, ii) a subfeeder that includes a pipe that delivers feed underwater, (iii) a position estimator, and (iv) a winch controller, an image of a scene; 
A method comprising: obtaining, by one or more cameras of a control system that includes (i) the one or more cameras, ii) a subfeeder that includes a pipe that delivers feed underwater, (iii) a database of spatial models, (iv) a position estimator, and (v) a winch controller, an image of a scene; 
obtaining, by the position estimator, a spatial model that corresponds to the subfeeder; 
obtaining, by the position estimator, a spatial model that corresponds to the subfeeder, the spatial model being obtained from the database of spatial models; 
obtaining, by the position estimator, calibration parameters of the camera; 
-
determining, by the position estimator and based on the spatial model, the image of the scene, and the calibration parameters of the camera, a size of the subfeeder in the image of the scene; 
determining, by the position estimator, based on data from the spatial model and the image of the scene, a current position of the one or more cameras relative to the subfeeder; 
selecting, by the position estimator and based on the size of the subfeeder in the image of the scene, an updated position of the camera relative to the subfeeder; 
selecting, by the position estimator, an updated position of the one or more cameras relative to the subfeeder; 
providing, by the position estimator, the updated position of the camera relative to the subfeeder to the winch controller; and 
providing, by the position estimator, the updated position of the one or more cameras relative to the subfeeder to the winch controller; and 
moving, by the winch controller, the camera to the updated position.
moving, by the winch controller, the one or more cameras to the updated position.


	Although the claims at issue are not identical, they are not patentably distinct from each  other because claim 1 of the instant application differs from claim 1 of the issued patent in that the instant application includes obtaining calibration parameters of a camera, determining a size of an object in an image captured by the camera and updating a position of the camera relative to the object based on the determined size.  However, this is well known in the art as disclosed by Bar-Nahum which is in the same field of endeavor (direction and/or speed of an interceptor aerial vehicle are automatically and autonomously adjusted based on location and size of the target within the captured image; sensor size, sensor pixel configuration, a zoom setting, and/or a field of view of the camera is utilized) [0091; 0095].  Therefore it would have been obvious to use the object size to adjust the location of a camera, as disclosed by Bar-Nahum, the motivation being to center the target in the captured images [0091].
	Regarding claims 2, 3 and 7-9 of the instant application, these claims are rejected as being unpatentable over claims 2, 3, 6, and 4 respectively of the co-pending application.

Regarding claim 4 of the instant application, although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the instant application differs from claim 1 of the issued patent in that the instant application includes wherein selecting, by the position estimator and based on the size of the subfeeder in the image of the scene, the updated position of the camera relative to the subfeeder, comprises: determining a depth of the subfeeder that characterizes a distance of the camera that obtained the image of the scene from the subfeeder; determining, based on the depth of the subfeeder, a current position of the camera relative to the subfeeder; and selecting, based on the current position of the camera relative to the subfeeder, the updated position of the camera relative to the subfeeder.  However, this is well known in the art as disclosed by Bar-Nahum which is in the same field of endeavor (distance value to the target…may also be specified for the relative location; direction and/or speed of an interceptor aerial vehicle are automatically and autonomously adjusted based on location and size of the target within the captured image) [0090; 0091].  Therefore it would have been obvious to use the distance to an object, as disclosed by Bar-Nahum, the motivation being to center the target in the captured images [0091].

Regarding claim 5 of the instant application, although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the instant application differs from claim 1 of the issued patent in that the instant application includes wherein determining the depth of the subfeeder that characterizes the distance of the camera that obtained the image of the scene from the subfeeder comprises: determining a number of pixels in the image of the scene that depict the subfeeder.  However, this is well known in the art as disclosed by Bar-Nahum which is in the same field of endeavor (number of pixels in the bounding box) [0095].  Therefore it would have been obvious to use the number of pixels, as disclosed by Bar-Nahum, the motivation being to center the target in the captured images [0091].

Regarding claim 6 of the instant application, although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application differs from claim 1 of the issued patent in that the instant application includes wherein determining the depth of the subfeeder that characterizes the distance of the camera that obtained the image of the scene from the subfeeder comprises: correlating the spatial model of the subfeeder within the image of the scene with the calibration parameters of the camera.  However, this is well known in the art as disclosed by Bar-Nahum which is in the same field of endeavor (direction and/or speed of an interceptor aerial vehicle are automatically and autonomously adjusted based on location and size of the target within the captured image…a scaled three-dimensional vector based on the relative location of the target; sensor size, sensor pixel configuration, a zoom setting, and/or a field of view of the camera is utilized) [0091; 0095].  Therefore it would have been obvious to use correlate three dimensional models to track an object, as disclosed by Bar-Nahum, the motivation being to center the target in the captured images [0091].

Regarding system claims 10-15, the double patenting analysis applied to method claims 1-6 above can be applied to the system claims 10-15 with respect to claims 13-15 of the issued patent.
 
Regarding non-transitory computer readable medium claims 16-20, the double patenting analysis applied to method claims 1-5 above can be applied to the computer readable medium claims 16-20 with respect to claims 9-11 of the issued patent.

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art fails to disclose the specifics of the camera positioning for monitoring a pipe that delivers feed underwater.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong et al. US 2022/0272255 A1 discloses a camera that estimates a size and position of an object based on changes in pixels and track the object
Hayashi US 11,148,294 B2 discloses an autonomous robot that positions based on a size of a recognized face

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485